

117 HR 1687 IH: Significant Transnational Criminal Organization Designation Act
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1687IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Gallagher (for himself, Mr. Rutherford, Mr. Weber of Texas, Mr. Crawford, Mr. Gaetz, Mr. Budd, Mr. Hill, and Mr. Norman) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Financial Services, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Immigration and Nationality Act to add membership in a significant transnational criminal organization to the list of grounds of inadmissibility and to prohibit the provision of material support or resources to such organizations.1.Short titleThis Act may be cited as the Significant Transnational Criminal Organization Designation Act.2.Inadmissibility of members of significant transnational criminal organizations(a)In generalSection 212(a)(2)(F) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(F)) is amended to read as follows:(F)Membership in a significant transnational criminal organization (i)In generalAny alien who—(I)is a member of a significant transnational criminal organization; or(II)is the spouse or child of an alien described in subclause (I),is inadmissible. (ii)ExceptionClause (i)(II) shall not apply to a spouse or child—(I)who did not know, or should not reasonably have known, that his or her spouse or parent was a member of a significant transnational criminal organization; or(II)whom the consular officer or Attorney General has reasonable grounds to believe has renounced the significant transnational criminal organization to which his or her spouse or parent belongs..(b)Designation of significant transnational criminal organizations(1)In generalChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by adding at the end the following:219A.Designation of significant transnational criminal organizations(a)Designation(1)In generalThe Attorney General is authorized to designate an organization as a significant transnational criminal organization in accordance with this subsection if the Attorney General, after consultation with the Secretary of State, the Secretary of the Treasury, and the Secretary of Homeland Security, determines that—(A)the organization is a foreign organization;(B)the organization—(i)engages in criminal activity that involves or affects commerce in the United States; or (ii)retains the ability and intent to engage in such criminal activity; and(C)the criminal activity of the organization threatens the security of United States nationals or the national security of the United States.(2)Procedure(A)Notice(i)To congressional leadersNot later than 7 days before making a designation under this subsection, the Attorney General shall, by classified communication, notify the Speaker and Minority Leader of the House of Representatives, the President pro tempore, Majority Leader, and Minority Leader of the Senate, and the members of the relevant committees of the House of Representatives and the Senate, in writing, of—(I)the intent to designate an organization under this subsection; and(II)the findings made under paragraph (1) with respect to that organization, including the factual basis for such determination.(ii)Publication in Federal RegisterThe Attorney General shall publish the designation in the Federal Register not later than 7 days after providing the notification under clause (i).(B)Effect of designationA designation under this subsection—(i)shall take effect upon publication under subparagraph (A)(ii), for purposes of section 212(a)(2)(F) of this Act and section 2339B of title 18, United States Code; and(ii)shall cease to have effect upon an Act of Congress disapproving such designation.(C)Freezing of assetsUpon notification under paragraph (2)(A)(i), the Secretary of the Treasury may require United States financial institutions possessing or controlling any assets of any foreign organization included in the notification to block all financial transactions involving those assets until further directive from the Secretary of the Treasury, an Act of Congress, or a court order.(3)Record(A)In generalIn making a designation under this subsection, the Attorney General shall create an administrative record.(B)Classified informationThe Attorney General may consider classified information in making a designation under this subsection. Classified information shall not be subject to disclosure for such time as it remains classified, except that such information may be disclosed to a court ex parte and in camera for purposes of judicial review under subsection (c).(4)Period of designation(A)In generalA designation under this subsection shall be effective for all purposes until revoked under paragraph (5) or (6) or set aside pursuant to subsection (c).(B)Review of designation upon petition(i)In generalThe Attorney General shall review the designation of a significant transnational criminal organization under the procedures set forth in clauses (iii) and (iv) if the designated organization files a petition for revocation within the petition period described in clause (ii).(ii)Petition periodFor purposes of clause (i)—(I)if the designated organization has not previously filed a petition for revocation under this subparagraph, the petition period begins 2 years after the date on which the designation was made; or(II)if the designated organization has previously filed a petition for revocation under this subparagraph, the petition period begins 2 years after the date of the determination made under clause (iv) on that petition.(iii)ProceduresAny significant transnational criminal organization that submits a petition for revocation under this subparagraph shall provide evidence in that petition that the relevant circumstances described in paragraph (1) are sufficiently different from the circumstances that were the basis for the designation such that a revocation with respect to the organization is warranted.(iv)Determination(I)In generalNot later than 180 days after receiving a petition for revocation submitted under this subparagraph, the Attorney General shall make a determination regarding such petition.(II)Classified informationThe Attorney General may consider classified information in making a determination in response to a petition for revocation. Classified information shall not be subject to disclosure for such time as it remains classified, except that such information may be disclosed to a court ex parte and in camera for purposes of judicial review under subsection (c).(III)Publication of determinationA determination made by the Attorney General under this clause shall be published in the Federal Register.(IV)ProceduresAny revocation by the Attorney General shall be made in accordance with paragraph (6).(C)Other review of designation(i)In generalIf no review is conducted pursuant to subparagraph (B) during the 5-year period beginning on the date on which a designation under this subsection takes effect, the Attorney General shall review the designation of the significant transnational criminal organization in order to determine whether such designation should be revoked pursuant to paragraph (6).(ii)ProceduresIf a review does not take place pursuant to subparagraph (B) in response to a petition for revocation that is filed in accordance with that subparagraph, then the review shall be conducted pursuant to procedures established by the Attorney General. The results of such review and the applicable procedures shall not be reviewable in any court.(iii)Publication of results of reviewThe Attorney General shall publish any determination made pursuant to this subparagraph in the Federal Register.(5)Revocation by Act of Congress(A)In generalExcept as provided by subparagraph (B), Congress, by an Act of Congress, may block or revoke a designation made under paragraph (1) through the congressional disapproval procedure set forth in section 802 of title 5, United States Code. (B)References to ruleIn applying the procedure, references to the term rule in such section 802 shall be deemed to refer to a designation made under paragraph (1).(C)Effective dateA joint resolution to block or revoke a designation made under paragraph (1) shall not be subject to the procedure set forth in such section 802 unless it is introduced in either House of Congress during the 60-day period beginning on the date on which the Attorney General notifies Congress pursuant to paragraph (2)(A)(i).(6)Revocation based on change in circumstances(A)In generalThe Attorney General—(i)may revoke a designation made under paragraph (1) at any time; and (ii)shall revoke a designation upon completion of a review conducted pursuant to subparagraphs (B) and (C) of paragraph (4) if the Attorney General determines that—(I)the circumstances that were the basis for the designation have changed in such a manner as to warrant revocation; or(II)the national security of the United States warrants a revocation.(B)ProcedureThe procedural requirements under paragraphs (2) and (3) shall apply to a revocation under this paragraph. Any revocation shall take effect on the date specified in the revocation or upon publication in the Federal Register if no effective date is specified.(7)Effect of revocationThe revocation of a designation under paragraph (5) or (6) shall not affect any action or proceeding based on conduct committed before the effective date of such revocation.(8)Use of designation in trial or hearingIf a designation under this subsection has become effective pursuant to paragraph (2)(B), a defendant in a criminal action or an alien in a removal proceeding shall not be permitted to raise any question concerning the validity of the issuance of such designation as a defense or an objection at any trial or hearing.(b)Amendments to a designation(1)In generalThe Attorney General may amend a designation under this subsection if the Attorney General discovers that the organization has changed its name, adopted a new alias, dissolved and then reconstituted itself under a different name or names, or merged with another organization.(2)ProcedureAmendments made to a designation in accordance with paragraph (1) shall be effective upon publication in the Federal Register. Subparagraphs (B) and (C) of subsection (a)(2) shall apply to an amended designation upon such publication. Paragraphs (2)(A)(i), (4), (5), (6), (7), and (8) of subsection (a) shall apply to an amended designation.(3)Administrative recordThe administrative record shall be corrected to include the amendments and any additional relevant information that supports such amendments.(4)Classified informationThe Attorney General may consider classified information in amending a designation in accordance with this subsection. Classified information shall not be subject to disclosure for such time as it remains classified, except that such information may be disclosed to a court ex parte and in camera for purposes of judicial review under subsection (c).(c)Judicial review of designation(1)In generalNot later than 30 days after publication in the Federal Register of a designation, an amended designation, or a determination in response to a petition for revocation, the designated organization may seek judicial review in the United States Court of Appeals for the District of Columbia Circuit.(2)Basis of reviewReview under this subsection shall be based solely upon the administrative record, except that the Government may submit, for ex parte and in camera review, classified information used in making the designation, amended designation, or determination in response to a petition for revocation.(3)Scope of reviewThe Court shall hold unlawful and set aside a designation, amended designation, or determination in response to a petition for revocation the court finds to be—(A)arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;(B)contrary to constitutional right, power, privilege, or immunity;(C)in excess of statutory jurisdiction, authority, or limitation, or short of statutory right;(D)lacking substantial support in the administrative record taken as a whole or in classified information submitted to the court under paragraph (2), or(E)not in accord with the procedures required by law.(4)Judicial review invokedThe pendency of an action for judicial review of a designation, amended designation, or determination in response to a petition for revocation shall not affect the application of this section, unless the court issues a final order setting aside the designation, amended designation, or determination in response to a petition for revocation..(2)Clerical amendmentThe table of contents of the Immigration and Nationality Act (8 U.S.C. 1101 note) is amended by inserting after the item relating to section 219 the following:Sec. 219A. Designation of significant transnational criminal organizations..(c)Providing material support or resources to significant transnational criminal organizationsSection 2339B of title 18, United States Code, is amended—(1)by inserting or a significant transnational criminal organization after foreign terrorist organization each place such term appears; (2)in subsection (a)(1), by amending the second sentence to read as follows: “A person may not be prosecuted for violating this paragraph unless the person has knowledge that the organization referred to in the previous sentence—(A)is a designated terrorist organization;(B)is a significant transnational criminal organization;(C)has engaged or engages in terrorist activity (as defined in section 212(a)(3)(B) of the Immigration and Nationality Act); or (D)has engaged or engages in terrorism (as defined in section 140(d)(2) of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989).; and(3)in subsection (g)—(A)in paragraph (5), by striking and at the end;(B)by redesignating paragraph (6) as paragraph (7); and(C)by inserting after paragraph (5) the following:(6)the term significant transnational criminal organization means an organization so designated under section 219A of the Immigration and Nationality Act; and.